DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the phrase confidence level is indefinite, given it is unclear what is meant by a confidence level or what the Applicant deems a confidence level. Please clarify.
Further in claim 10, it is unclear what is meant by the phrase “the searching having that have similar”. Please clarify.
In claim 15, line 2, it is unclear if the received composition parameters for modifying are the same or different from the composition parameters recited in preceding claim 14 which characterize aspects of the media content. Please clarify. 
Claims 16-20 depend from and therefore include the rejected limitation of claim 15.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Balassanian et al. (US 2021/0248983) (effective filing date: provisional application 62/972711, filed 02/11/2020, copy of specification provided by Examiner).
In terms of claim 1, Balassanian et al. teaches a device, comprising a processing system including a processor (see paragraph [0055]), and a memory that stores executable instructions (see paragraph [0055]) that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving media content from user equipment (see paragraph [0056]), wherein the media content comprises a sample of an existing work used to modify an original work (see 
As for claims 2-5, Balassanian et al. teaches the media content including an audio work, more specifically music, wherein the composition parameters comprise pitch, beat tracking, mood, genre, tempo, etc. (see paragraphs [0042], [0044], [0045] and [0052]).
As for claims 6 and 7, Balassanian et al. teaches the media content including a video work (see paragraph [0043]), wherein the composition parameters comprise environment information including object identification and recognition, pose estimation (i.e. body posture, etc.), activity level and movement (i.e. speed of scene motion), background information (i.e. lighting, weather, etc.), etc. (see paragraph [0054]).
As for claims 8 and 9, Balassanian et al. teaches analyzing using watermarking (see paragraph [0074]), wherein parameters are detected through machine learning algorithms (see paragraph [0193]).
As for claim 10, Balassanian et al. teaches using assessed levels (see paragraph [0131]), level relationships (see paragraphs [0133] and [0134]), similarity levels see paragraphs [0166] and [0167]), characterizing high and low level attributes (see paragraphs [0050], [0076] and [0077]), and selecting a level (see paragraph [0129]).
As for claim 11, Balassanian et al. teaches the use of a plurality of processors operating in a distributed computing environment (see paragraphs [0060], [0252] and [0257]).
In terms of claims 12 and 13, Balassanian et al. teaches a machine-readable medium, comprising the executable instructions, executed by a processing system (see paragraph [0055]), as discussed above in claims 1-5 and 11 (see discussion and references cited above).
In terms of claims 14 and 17-20, the same reasoning applied in the rejection of apparatus claims 1-5, mutatis mutandis, applies to the subject-matter of method claims 14 and 17-20, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 15, Balassanian et al. teaches composition parameters for adjusting or modifying (see paragraphs [00045], [0048], [0117], [0122], and [0126]).
As for claim 16, Balassanian et al. teaches limiting parameters (see paragraph [0081]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular, the US patent application publication to Glasser (US 2021/0109902) and Madisetti et al. (US 2020/0260147).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        02/22/2022